FILED
                            NOT FOR PUBLICATION                             JUL 25 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARLITO NAVARRO BIALA,                           No. 10-71927

              Petitioner,                        Agency No. A038-557-238

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Argued April 10, 2014
                              Submitted July 23, 2014
                              San Francisco, California

Before: NOONAN, NGUYEN, and WATFORD, Circuit Judges.

       We grant the petition and remand it so the Board of Immigration Appeals

can apply the framework established in In re M-A-M-, 25 I. & N. Dec. 474 (B.I.A.

2011). See Pannu v. Holder, 639 F.3d 1225, 1229 (9th Cir. 2011).

       We do not reach Biala’s other claims of error.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
PETITION GRANTED; REMANDED.




                      2